Citation Nr: 0200798	
Decision Date: 01/23/02    Archive Date: 02/05/02

DOCKET NO.  94-21 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2.  Entitlement to a total disability evaluation based upon 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1971, 
July 1971 to March 1977, and from April 1977 to May 1980.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a February 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  The veteran was afforded a personal hearing at the RO 
in June 1994.  A transcript of the hearing has been 
associated with the claims folders.  

The case was REMANDED by the undersigned Member of the Board 
in April 1998 for additional development.  In December 2001, 
the case was returned to the Board for appellate review.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable determination of the issues on appeal have been 
obtained.

2.  The veteran's service-connected psychoneurotic symptoms 
cause social and industrial impairment which most nearly 
approximates severe; the symptoms of the PTSD do not result 
in a demonstrable inability to obtain or maintain employment.  

3.  Neither gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, an inability to perform 
activities of daily living, disorientation to time or place, 
nor memory loss for names of close relatives, occupation, or 
personal name has been shown.

4.  The veteran's only service-connected disability is PTSD; 
it does not preclude him from obtaining or maintaining any 
form of substantially gainful employment consistent with his 
education and industrial background.


CONCLUSIONS OF LAW

1.  The schedular requirements for an evaluation in excess of 
70 percent for PTSD have not been met.  38 U.S.C.A. 
§ 1155(West 1991); 38 C.F.R. 4.132, Diagnostic Codes 9400, 
9411 (1996); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Codes 9400, 
9411 (2001).

2.  The requirements for a total evaluation based on 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  After the RO's most recent consideration of 
the veteran's claims, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (recently 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issues on appeal are liberalizing and are therefore 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the RO informed the veteran of the 
requirements for establishing entitlement to a higher 
disability evaluation for his PTSD and for receiving a total 
disability evaluation based upon unemployability.  The RO 
found the claims to be well grounded, obtained medical 
records pertinent to the veteran's claims and records from 
the Social Security Administration (SSA).  He was also 
provided current VA examinations to determine the severity of 
his service-connected disability. 

In sum, the facts relevant to these claims have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board deciding this claim without first 
affording the RO an opportunity to consider it in light of 
the regulations implementing the VCAA.  A remand for RO 
consideration of the claims in light of the implementing 
regulations would only serve to delay resolution of the 
veteran's appeal with no benefit flowing to the veteran.  
Accordingly, the Board will address the merits of the 
veteran's claims.


II.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.

Service connection for PTSD was granted in an October 1991 
rating decision.  A 30 percent disability evaluation was 
assigned, and that rating remained in effect when the veteran 
submitted a statement to the RO in November 1992, claiming 
entitlement to an increased evaluation for the disability.  
The veteran at that time claimed that his PTSD had worsened.  
He said he was experiencing increased flashbacks and 
nightmares.

Letters from S. Arland, M.A., and M. Preston, M.D., dated in 
December 1992, indicate that the veteran was receiving 
treatment through the Broadlawns Medical Center.  Dr. Preston 
stated that the veteran had PTSD as a result of his 
experiences in Vietnam.  He said the symptoms of the 
veteran's PTSD included severe problems relating to people, 
chronic irritability, sleep problems, nightmares, and a 
mistrust of any governmental institution.  He noted that 
these traits had contributed to the veteran's history of 
problems with authority.  Dr. Preston observed that the 
veteran tended to self-medicate with alcohol.  He opined that 
even if the veteran were physically healthy, his psychiatric 
problems would make it quite difficult for him to sustain 
gainful employment.  Similarly, in a December 1992 letter 
from the Des Moines Vet Center, the veteran's treating 
therapist indicated that the veteran was unemployable as a 
result of his PTSD.

The veteran was afforded a VA psychiatric examination in 
December 1992.  In addition to his psychiatric problems, the 
veteran complained chronic and severe pain of his right lower 
extremity, which had been amputated above the knee.  He said 
he had recently had a seizure because of a leg infection, and 
that he had started taking medication for hypertension.  He 
stated he continued to be bothered by a herniated disc in his 
back.  He reported that he had not worked since 1985, and 
that he was receiving Social Security Administration 
disability benefits for his leg and back disabilities.  

With regard to his PTSD, the veteran complained of having 
nightmares two to three times a week.  He stated he was prone 
to outbursts of anger, and that he became verbally aggressive 
with people on almost a daily basis.  He said he did not like 
being around people.  He also reported that his concentration 
was poor.  On mental status examination, the veteran appeared 
clean and appropriately dressed.  His speech was well 
modulated and goal directed.  He denied hallucinations or 
persecutory trends.  There was no thought, perceptual, or 
cognitive disorder evident.  There was also no suicidal or 
homicidal ideation.  He experienced difficulty with 
completing serial sevens and demonstrated that he was a 
concrete thinker.  He gave a history of cannabis abuse.  The 
diagnoses were PTSD, cannabis dependence, and personality 
disorder, not otherwise specified.  The veteran was assigned 
a score of 55 on the Global Assessment of Functioning (GAF) 
Scale.  The examiner indicated that the veteran appeared to 
be moderately socially impaired due to his anger and to be 
unemployable.

Medical records from the Knoxville VA Medical Center (VAMC) 
dated from March 1993 and February 1994 show that the veteran 
received routine treatment for his PTSD and physical 
problems, to include his right leg disability.  He was 
admitted in February due to complaints of suicidal and 
homicidal ideation.  He said he was depressed and having 
flashbacks.  His mood and affect were normal.  There was no 
evidence of delusions, hallucinations, or suicidal or 
homicidal ideation.  Recent and past memories were intact.  
The diagnoses at discharge were PTSD, adjustment disorder 
with mixed distribution of emotions/conduct, and cannabis 
abuse.  His GAF Score was 50.

In a February 1994 letter received from the Des Moines VAMC, 
the veteran's treating therapists indicated that the veteran 
had a long history of treatment for PTSD.  They noted that 
the veteran continued to re-experience his in-service 
stressors, demonstrate symptoms of increased arousal, and 
express feelings of abandonment.  He also experienced 
irritability, hypervigilance, increased startle response, 
diffuse perspiration, and nightmares.  The therapists 
indicated that the symptoms of the veteran's PTSD made it 
difficult for him to maintain interpersonal relationships.  

The veteran was afforded another VA psychiatric examination 
in March 1994.  He reported that he had been separated for 
the past two months, and that he had been married for 25 
years.  He blamed his impending divorce on the symptoms of 
his PTSD.  He said he underwent counseling twice a week to 
help him control his anger outbursts.  The veteran described 
nightmares, flashbacks, startle response, hypervigilance, 
isolative behavior, and anger outbursts.  He was causally 
dressed and groomed.  He was alert and oriented in all three 
spheres.  The veteran had a dysphoric mood and blunted 
affect.  He denied psychotic/depressive symptoms as well as 
suicidal and homicidal ideation.  The diagnoses were PTSD and 
cannabis dependence.

In March 1994, the veteran was admitted to the Des Moines 
VAMC due to complaints of increased alcohol and cannabis use.  
No findings were made with regard to the severity of his 
PTSD.  

In a letter dated in May 1994, the veteran's treating 
therapist indicated that the veteran continued to experience 
classic symptoms of PTSD, including increased arousal, 
ruminations of past traumatic events, sleep disturbances, 
irritability, and outbursts of anger.  He said the veteran 
only derived improvement in his symptoms when using 
psychotropic medications.  He stated the symptoms made it 
difficult for the veteran to maintain interpersonal 
relationships.  The therapist opined that the veteran would 
be unable to obtain or retain gainful work due to the 
symptoms of his PTSD.

The veteran was afforded a personal hearing at a hearing 
before a hearing officer at the RO in June 1994.  He said he 
preferred to be alone.  He stated that he avoided being 
around people, to include family members.  He also endorsed 
having a short temper, an exaggerated startle response, and 
nightmares.  He said he received counseling for his PTSD 
twice a week.  The veteran maintained that his marriage 
failed due to the symptoms of his PTSD.

A third VA psychiatric examination was conducted in August 
1994.  The veteran was casually attired and slightly unkempt 
in appearance.  His speech was logical and goal-oriented.  
His mood was clearly dysphoric.  He had a slightly restricted 
affect.  Suicidal ideation was present in the form of 
thoughts of death and dying, but there was no active plan.  
There was no evidence of psychotic symptoms.  Recent and 
remote memory was intact.  The diagnoses were moderate to 
severe PTSD, major depressive disorder, and substance 
dependence.  The examiner observed that the veteran appeared 
to be slowly improving with his current medications.

By a rating action dated in November 1994, the 30 percent 
disability evaluation assigned for PTSD was increased to 50 
percent.  The effective date of the increase was November 
1992.  

Medical records from the Des Moines VAMC and Knoxville VAMC 
dated from January 1996 to May 1997 were associated with the 
claims folder.  Those records show that the veteran continued 
to receive regular treatment and therapy for his PTSD.  
Significantly, he was admitted to the Knoxville VAMC in April 
1996 due to complaints of alcohol dependence.  He reported 
that he had been arrested for public drunkenness, and that 
his probation had been revoked.  He stated that he had chosen 
hospitalization over being sent to jail.  He was released a 
few days later after he concluded that there was nothing he 
could obtain from further hospitalization.  The veteran was 
readmitted in June 1996 with a diagnosis of substance abuse.  
He was prematurely discharged in July 1996 after he was 
arrested during an authorized absence.  

In July 1997, the veteran was afforded another VA psychiatric 
examination.  He reported daily intrusive thoughts and 
flashbacks.  He said he experienced nightmares two to three 
times a week.  He stated his irritability and anger were 
minimal because he avoided most social contact.  The veteran 
reported that he sought treatment for his PTSD two to three 
times a month.  He admitted to periodic use of alcohol and 
cannabis.  He was casually attired and generally well 
groomed.  His speech was soft but logical and goal oriented.  
His mood was dysphoric.  There was no sense of severe 
hopelessness or psychotic features.  The diagnoses were PTSD, 
major depressive disorder, and substance abuse.  He was 
assigned a 65 on the GAF Scale.  The examiner opined that 
there had been little change in the veteran's condition since 
August 1994.

The matter was REMANDED by the Board in April 1998.  The 
Board observed that neither the veteran's SSA records nor his 
VA vocational rehabilitation and education (VR&E) folder had 
been obtained.  The Board also indicated that there was a 
discrepancy in the findings as to whether the veteran was 
unemployable due to his PTSD.  As such, the RO was asked to 
afford the veteran VA psychiatric examination to determine 
the level of severity of his PTSD and whether said 
psychiatric disability rendered him unemployable.

Disability determinations from the SSA were associated with 
the claims folder.  A February 1986 decision indicates that 
the veteran was found to be disabled due to a non-union 
fracture and osteomyelitis of the right leg.  The benefits 
were discontinued in February 1990 after the SSA found that 
the veteran's health had improved but reinstated in September 
of that year.  A combination of his physical disabilities 
(right above-the-knee amputation and low back pain) and his 
psychiatric problems was found to have rendered the veteran 
unemployable.  In an August 1995 determination, the 
disability benefits were continued.  At that time, the 
primary diagnosis was below-the-knee-amputation with an 
inability to tolerate prosthesis and the secondary diagnosis 
was major depressive episodes.  

The medical records considered by the SSA in making its 
determinations were also sent to the RO.  Those records 
pertain primarily to the treatment of the veteran's 
disability of the right lower extremity. 

The veteran's VR&E folder was also associated with the claims 
folder.  Of note, a December 1988 VA Form 28-1902b 
(Counseling Record - Narrative Report) indicates that the 
veteran lost his right leg through an above-the-knee-
amputation.  The examiner observed that the veteran's receipt 
of Social Security disability benefits was a disincentive for 
him becoming retrained and gainfully employed.  The examiner 
acknowledged that the functional limitations resulting from 
the amputation did appear to be fairly significant.  He 
recommended that the veteran find a job that had physical 
requirements that would be in the light or sedentary 
category.  Noting that the veteran had difficulty with anger 
management, the examiner indicated that the veteran's anger 
problem could interfere with his ability to work.  Other 
evidence within the VR&E folder indicates that the veteran 
received a GED in 1971.

In December 1998, the veteran was afforded a VA psychiatric 
examination.  He was casually dressed and adequately groomed.  
He was superficially pleasant and not hostile.  He reported 
that he lived with a girlfriend and visited with one of his 
sons several times a week.  He said he would have seen his 
other son more frequently but for the physical distance 
between them.  The veteran stated that was he able to perform 
some household chores, and that he enjoyed working on 
projects in his garage.  He indicated that he had not worked 
for 13 years.  He reported that he was currently undergoing 
court-ordered treatment for alcohol abuse.  He said he had 
previously received treatment for PTSD through the Des Moines 
Vet Center.  He acknowledged that his psychiatric medications 
had helped to relieve the symptoms of his PTSD.  The veteran 
endorsed symptoms of intrusive thoughts, nightmares, 
flashbacks, diminished interest in activities, poor 
concentration, distractibility, an exaggerated startle 
response, and significant anger and irritability problems.  

On mental status examination, the veteran's memory and 
concentration were within normal limits.  His long-term 
memory was adequate.  He was able to recall three out of 
three items immediately and after a delay.  He performed 
serial sevens accurately with some difficulty.  He denied 
current hallucinations, delusions, suicidal and homicidal 
ideation.  The veteran described episodes of panic attacks.  
His orientation and judgment were within normal limits.  The 
diagnoses were PTSD and alcohol dependence.  He was assigned 
a GAF score of 60.  The examiner observed that the vague and 
guarded quality of the veteran's responses left the 
impression that he was calculating the implications of his 
answers in terms of his eligibility for compensation.  As 
such, there was a possibility of exaggeration of symptoms.  
The symptoms of his PTSD were therefore described as being 
moderate.

By a rating action dated in June 1999, the 50 percent 
disability evaluation assigned for PTSD was increased to 70 
percent, effective from November 1992.  The RO observed that 
a higher evaluation was not warranted under the old or new 
rating criteria.  A Supplemental Statement of the Case was 
mailed to the veteran in June 1999.

The veteran filed a VA Form 21-8940 (Veteran's Application 
for Increased Compensation Based on Unemployability) in 
August 1999.  He reported working on jet aircraft in the Iowa 
Air Guard from 1980 to 1985 when he became too disabled to 
work.  He also reported that he had completed one year of 
high school and had not received any additional education or 
training with the exception of brief training in leather 
craft.    

The veteran was afforded another VA examination in September 
2000.  He gave an extensive history of treatment for alcohol 
abuse.  He said he spent much of his time at home because of 
his difficulty walking and because his driver's license had 
been revoked as a result of numerous infractions.  He stated 
he lived with his girlfriend and one of his sons.  He said he 
had no hobbies.  He denied reading newspapers or watching 
television.  The veteran indicated that he tended to be very 
quick to dismiss people and write them off.  He described 
himself as being very irritable.  His speech was logical and 
related.  There was no indication of hallucinations, 
delusions, or formal thought disorder.  There was no evidence 
of acute depression or acute anxiety during the examination.  
There were no obsessions or compulsions in evidence.  The 
veteran was oriented time three with some tendency to 
vagueness and poverty of detail when recalling past events.  
He appeared to be able to concentrate to a reasonable extent 
for purposes of the interview.  The examiner noted that the 
veteran had been receiving SSA disability benefits since 
1986.  In this regard, he observed that the initial 
disability determination made no mention of a psychiatric 
problem, but that PTSD was referenced during the course of a 
subsequent review of his disability picture.

The diagnoses were chronic PTSD and poly-substance 
dependence.  The veteran was assigned a 55 on the GAF scale.  
In terms of employability, the examiner opined that the 
veteran was not totally unemployable, or unsuitable for any 
sort of employment, solely due to his service-connected PTSD.  
He said he believed that PTSD would interfere significantly 
with the veteran's ability to be employed and should be taken 
into consideration in combination with his physical 
disabilities and limitations related thereto.  The examiner 
stated, however, that while the symptoms of the veteran's 
PTSD would significantly interfere with his ability to work, 
the symptoms would not totally preclude employment.  

Medical records from the Des Moines VAMC dated from December 
1998 to May 2001 were associated with the claims folder.  
Those records show that the veteran was seen for a variety of 
physical complaints as well as routine treatment for his 
PTSD.  Of note, when he was seen by the mental health clinic 
in May 2001, his mood appeared to be stable.  His 
concentration was impaired and his interest in activities was 
restricted.  His ability to make minor decisions was not 
impaired.  He denied suicidal or homicidal ideation.  
Although he endorsed anger and irritability, he did not 
display significant signs of anxiety.  His insight and 
judgment appeared to be good.  The veteran indicated that the 
purpose of the visit was to get a refill of his medications.  
He stated he had no interest in participating in group 
therapy.

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2001).

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV). 61 Fed. Reg. 
52700 (1996) (codified at 38 C.F.R. § 4.125).  The new 
criteria for evaluating service-connected psychiatric 
disability are codified at 38 C.F.R. § 4.130 (2001).  As 
noted above, the Court held that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.  See Karnas v. Derwinski.

In the present case, the Board notes that the RO evaluated 
the veteran's claim under the new schedular criteria in 
making its rating decision of August 2001.  The June 1999 
Supplemental Statement of the Case, however, considered the 
veteran's claim under both the old and the new schedular 
criteria.  Accordingly, there is no prejudice to the veteran 
under Bernard v. Brown, 4 Vet. App. 384 (1993), and in light 
of Karnas, the Board will proceed to analyze the veteran's 
claim under both sets of criteria to determine if one is more 
favorable to the veteran.

A.  Rating Criteria Prior to November 7, 1996

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects.  38 C.F.R. § 4.125 (1996).  The severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability.  38 C.F.R. § 4.130 
(1996).  In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.129 (1996). 

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), a 70 
percent rating is warranted for PTSD when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired.  In such cases, the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent schedular evaluation is 
warranted when the attitudes of all contacts, except the most 
intimate, are so adversely affected as to result in virtual 
isolation in the community; there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in a profound retreat from mature behavior; or 
there is a demonstrable inability to obtain or retain 
employment.  38 C.F.R. § 4.132 (1996).  The Board notes that 
each of the three criteria for a 100 percent rating under 
Diagnostic Code 9411 is an independent basis for granting a 
100 percent rating.  See Johnson v. Brown, 7 Vet. App. 95 
(1994).

A GAF score between 41 and 50 means that there are serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51-60 
involves moderate symptoms or impairment.  See The American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, pages 46-47 (4th ed.).

The evidence of record demonstrates that the veteran's 
disability picture for his service-connected psychiatric 
disability most nearly approximates the criteria for a 70 
percent evaluation under DC 9411.  The veteran's psychiatric 
symptoms include anxiety, flashbacks, intrusive thoughts, 
nightmares, memory problems, depression, and irritability.  
However, he has for the most part denied experiencing any 
suicidal or homicidal ideation.  Further, although the 
symptoms of his PTSD were mostly recent described on VA 
examination as "significant," there is no evidence that the 
severity of the veteran's PTSD has risen to a level where the 
attitudes of all contacts, except the most intimate, are so 
adversely affected as to result in virtual isolation in the 
community.  Indeed, the record shows that the veteran 
maintains a healthy relationship with his sons, and that he 
has some outside social contacts.  

There is also no evidence the veteran suffers from totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in a profound retreat from mature behavior.  
There has also never been any indication that the veteran 
suffers from hallucinations or delusions. 

Finally, while there is no doubt that the veteran's problems 
with irritability and anger management have an adverse impact 
on his ability to retain employment, the preponderance of the 
evidence demonstrates that the veteran's PTSD is not 
sufficient by itself to result in the inability to obtain or 
retain employment.  Although treating therapists have opined 
that the veteran is unemployable due to PTSD, they have not 
adequately supported their opinions and their opinions are at 
odds with the multiple VA examination reports of record 
reflecting moderate to severe industrial impairment.  In 
particular the Board notes that the veteran's GAF scores on 
the VA examinations and VA outpatient visits during the 
period of this claim have ranged from 50 to 61.  In September 
2000, the examiner specifically found that the symptoms of 
the veteran's PTSD would not preclude employment.  Similarly, 
the report of the December 1998 VA examination indicates that 
the symptoms of the veteran's PTSD were merely moderate.  

The veteran has been unemployed since 1985 and has been 
receiving SSA disability benefits since 1986.  He contends 
that his psychiatric disability has interfered with his 
employment.  However, the Board notes that the veteran's 
initial award of SSA disability benefits was based upon right 
lower extremity disability, including a below-the-knee 
amputation.  A subsequent disability determination was 
primarily based on the combination of the below-the-knee 
amputation and psychiatric disability.  As referenced above, 
the examiner who conducted the veteran's recent VA 
examinations specifically noted that the veteran's 
psychiatric symptoms were not sufficient by themselves to 
preclude employment.  The record reflects that the veteran 
has severe physical impairments.  In addition, the Board 
notes that there is some evidence that indicates that the 
veteran performs chores in his home as well as home-based 
projects.

In light of these circumstances, the Board has concluded that 
the social and industrial impairment does not more nearly 
approximate the former criteria for a 100 percent rating than 
the former criteria for a 70 percent rating.  Accordingly, an 
increased evaluation for the veteran's service-connected 
psychiatric disability is not warranted under the former 
criteria.

B.  Rating Criteria Effective from November 7, 1996

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2001), a 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The evidence clearly shows that the veteran's PTSD does not 
more nearly approximate the new criteria for a 100 percent 
evaluation than the new criteria for a 70 percent evaluation.  
The veteran's psychiatric symptoms do not include gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
an inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, occupation, or his own name has been shown.  
In fact, none of new criteria for a 100 percent rating have 
been demonstrated.  During the course of his multiple VA 
examinations since the inception of the claim for an 
increased rating, the veteran was consistently alert and 
oriented, his speech was consistently normal, and no 
discernable deficits in cognition were identified.  Moreover, 
when seen in May 2001, his insight and judgment were found to 
be intact.  

The Board therefore concludes that an increased evaluation 
for the veteran's service-connected psychiatric disability 
under the new criteria of Diagnostic Code 9411 is not 
warranted.  

C.  Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for the service-connected disability.  In 
addition, the manifestations of the disability are those 
contemplated by the schedular criteria.  In sum there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has concluded that referral of the case for extra-
schedular consideration is not warranted.


D.  Total Disability Rating Based on 
Unemployability Due to Service-Connected Disability

The veteran has one year of high school education and has 
also received a GED.  He worked in the Iowa Air National 
Guard on aircraft from 1980 until 1985 when he sustained a 
severe injury to his right leg.  This injury eventually led 
to the veteran undergoing an above-the-knee amputation.  He 
also reports having chronic low back problems.  Nevertheless, 
despite these physical problems, the veteran argues that his 
service-connected PTSD has prevented him from obtaining or 
retaining gainful employment.  He says his problems with 
irritability and anger management prevent him from 
interacting with people in a reasonable manner.  He states he 
has a particularly difficult time dealing with supervisors.

A total rating based on unemployability due to service-
connected disability or disabilities may be granted where the 
veteran, by reason of service-connected disability or 
disabilities, is precluded from obtaining or maintaining 
substantially gainful employment consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.340, 
3.341, 4.16.  If there is only one such disability, it must 
be rated at 60 percent or more.  38 C.F.R. § 4.16(a).  The 
veteran's only service-connected disability is the PTSD, 
which is evaluated as 70 percent disabling.   

As discussed above, the report of the September 2000 VA 
examination clearly indicates that the veteran's PTSD does 
not preclude him from employment.  The examiner found the 
symptoms of the veteran's PTSD would interfere significantly 
with his ability to be employed and should be taken into 
consideration in combination with his physical disabilities 
and limitations related thereto.  However, in terms of 
employability, the examiner opined that the veteran was not 
totally unemployable, or unsuitable for any sort of 
employment, solely due to his service-connected PTSD.  

As discussed in detail above, the preponderance of the 
evidence demonstrates that the industrial impairment from the 
veteran's PTSD most nearly approximates severe.  In fact most 
of the medical evidence indicates that the disability is 
productive of moderate to serious symptoms, rather than 
symptoms productive of unemployability.  Although the 
veteran's PTSD would preclude some types of employment, 
particularly jobs involving substantial contact with people, 
it is not sufficient by itself to preclude the veteran from 
obtaining or maintaining employment consistent with his 
education and industrial background in positions involving 
minimal contact with people, such as many positions in manual 
labor.  Therefore, the veteran is not entitled to a total 
disability evaluation based on unemployability due to 
service-connected disability.


ORDER

Entitlement to an increased evaluation for PTSD is denied.

Entitlement to a total disability evaluation based upon 
unemployability is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

